Citation Nr: 0015771	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for signs and symptoms 
of the respiratory system, claimed as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to an increased evaluation for a service-
connected skin rash, to include tinea versicolor, chronic 
urticaria, and non-specific dermatitis, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a compensable (increased) evaluation for 
service-connected bilateral hearing loss.

4.  Entitlement to an increased evaluation for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to July 
1969, from October 1973 to October 1975, and from January 
1991 to July 1991.  He served in the Southwest Asia theater 
of operations from January 23, 1991, to June 3, 1991.

This appeal arises from an April 1994 rating decision of the 
Newark, New Jersey, Regional Office (RO) which denied service 
connection for a respiratory disorder; denied increased 
evaluations for service-connected tinea versicolor and 
tinnitus, each evaluated as 10 percent disabling; and granted 
service connection for bilateral hearing loss, evaluated as 
noncompensable.  The notice of disagreement was received in 
May 1994.  The statement of the case was issued in November 
1994.  The veteran's substantive appeal was received in 
December 1994.


FINDINGS OF FACT

1.  As the veteran has submitted some evidence that he 
currently experiences signs and symptoms of the respiratory 
system constituting a chronic disability resulting from an 
undiagnosed illness; this aspect of the claim is plausible 
under the law.

2.  The veteran's claims for increased evaluations are 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claims.

3.  There is no medical evidence demonstrating that the 
veteran's service-connected skin rash has resulted in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

4.  The most recent VA audiological evaluation (February 
1999) indicated that the veteran had Level II hearing loss in 
his right ear, manifested by an average pure tone decibel 
loss of 34, with 84 percent discrimination ability, and Level 
III hearing loss in the left ear, manifested by an average 
pure tone decibel loss of 43, with 78 percent discrimination 
ability.

5.  The veteran's current 10 percent rating for his service-
connected tinnitus is the maximum schedular evaluation 
allowed for this disorder under the Rating Schedule.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for signs and symptoms of 
the respiratory system as a chronic disability resulting from 
an undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).

2.  The veteran has stated well-grounded claims for increased 
evaluations for his service-connected disabilities, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

3.  The criteria for an increased evaluation for a service-
connected skin rash, to include tinea versicolor, chronic 
urticaria, and non-specific dermatitis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7806.

4.  The criteria for a compensable (increased) evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.87, Diagnostic Code 6100.


5.  The criteria for an evaluation in excess of 10 percent 
for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As to the veteran's claim regarding respiratory complaints 
due to an undiagnosed illness, the Board notes that, upon 
enactment of the Persian Gulf War Veterans' Benefits Act, 
title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, at 38 U.S.C.A. § 1117, authorizes VA to compensate 
any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable 
of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, 
or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible under the law.  

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet.App. 
203, 207-209 (1999) (en banc); Epps, supra.  

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires a slightly different analysis, because, by 
definition, an undiagnosed illness is different from a 
diagnosed disability.  The Court of Appeals for Veterans 
Claims has not yet issued a decision interpreting well-
groundedness in the context of Persian Gulf War claims.  We 
do note the Court recently held that the requirements for a 
well-grounded claim under 38 U.S.C. § 1151 (which also 
provides for the payment of compensation) are parallel to 
those generally set forth for well grounding service-
connection claims.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  

The VA General Counsel has determined that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1)  active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2)  the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3)  an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4)  a nexus between the chronic disability and 
the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War, from 
January 1991 to June 1991.  

We find that the veteran's claim concerning service 
connection for signs and symptoms of the respiratory system 
as a manifestation of an undiagnosed illness is well 
grounded.  The veteran has complained of respiratory 
problems, to include a chronic cough, since his return from 
his active duty in the Southwest Asia theater during the Gulf 
War.  Moreover, after he rendered complaints of having a 
persistent non-productive cough, wheezing, and chest 
tightness since his service in the Persian Gulf, a June 1993 
treatment note from the New York VA Medical Center (VAMC) 
indicated that the veteran suffered from a "persistent dry 
cough".  A similar undated treatment report diagnosed the 
veteran as having possible bronchitis secondary to "chemical 
exposure."  Finally, in a report of a December 1997 VA 
general medical examination, a nodular density in the 
veteran's right lower lung field was noted to be of an 
undetermined etiology.

To the extent that these diagnoses essentially confirmed the 
veteran's reported respiratory symptoms, there is at least 
some evidence suggesting a nexus between the veteran's signs 
and symptoms of the respiratory system and an undiagnosed 
illness.  Therefore, subject to the Remand section below, the 
veteran's claim concerning service connection for signs and 
symptoms of the respiratory system, as a manifestation of an 
undiagnosed illness, is well grounded.

II.  Increased Evaluations

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  We are also satisfied that all 
relevant facts have been properly developed.  VA examinations 
have been performed.  The most recent examinations were 
adequate concerning the issues at hand, and that there is no 
indication that there are additional relevant post-service 
medical records available that would support the claims.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

A.  Skin Rashes

The veteran's multiple skin rashes are currently evaluated as 
10 percent disabling by analogy, under Diagnostic Code (DC) 
7806, to eczema.  To warrant a 10 percent rating for eczema, 
there must be evidence of exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, DC 7806.

A historical overview of the claim shows that the veteran was 
granted service connection for tinea versicolor in December 
1970.  A 10 percent disability evaluation was assigned.  This 
rating was continued in rating actions dated in December 1976 
and April 1992.  

In December 1993, the veteran was afforded a VA general 
medical examination.  He was noted at that time to have a 
"rash, very, very, vague, very, very tiny, on the waist."  
The examiner said he could hardly see the rash.  There was a 
slight patchiness to the area.  No other rash was seen 
anywhere.  The diagnosis was resolving tinea versicolor.  

Subsequent VA medical records from the East Orange VAMC, 
dated from December 1993 to August 1997, indicate that the 
veteran received periodic treatment for neurodermatitis, 
tinea pedis, urticaria, and lichen simplex chronicus.  
Significantly, a September 1995 treatment note indicated that 
the veteran was seen for complaints of itching in the groin.  
He said his rash had worsened since his service in Saudi 
Arabia.  There was lichenification and very mild erythema 
along the scrotum.  There was no scaling.  The crural folds 
were clear.  There was mild scaling of the feet and hands.  
The diagnosis was probable lichen simplex chronicus, tinea 
pedis, and hand dermatitis.  Similar findings were made in 
December 1995, January 1996, May 1996, and June 1996.  
Urticaria was confirmed by a May 1996 biopsy.  A July 1996 
treatment note indicated that the veteran's lichen simplex 
chronicus, dermatitis, and tinea pedis remained stable.  His 
urticaria was observed to have cleared.  By February 1997, 
all those problems were found to have improved.

The veteran was afforded another VA general medical 
examination in June 1997.  At that time, an examination of 
his skin was reported as negative.  In August 1997, he 
underwent a VA dermatology examination.  He stated he broke 
out in a rash while he was stationed in "Iraq."  He said he 
became covered with itchy bumps.  Since that time, he 
indicated he had been experiencing reoccurrences of the rash.  
He reported treating his rash with antihistamines and steroid 
cream.  There were erythematous patches of the left abdomen, 
with some evidence of dermatitis.  Lichenification was seen 
over the posterior scrotum.  With exception of subungual 
hyperkeratosis of the right fifth toenail, the feet were 
clear.  The diagnoses were chronic urticaria and dermatitis 
and tinea pedis.  

Additional VA medical records from the East Orange VAMC and 
the New York VAMC, dated between August 1991 and November 
1998, were associated with the claims folder.  Those records 
again showed that the veteran's lichen simplex chronicus and 
urticaria responded favorably to treatment.  A May 1998 
treatment note from the East Orange VAMC dermatology clinic 
indicated that the veteran's head and trunk were clear.  
While he declined to show his feet, he reported that they 
were also clear.

The veteran was afforded another VA dermatology examination 
in February 1999.  He stated he suffered from recurrent 
urticaria, which occurred every three months and lasted from 
three days to two weeks.  He also complained of a recurrent 
rash of the lower legs, groin, and scrotum.  He said he had 
not had any problems with his tinea versicolor since the 
1980s.  His face, trunk, and upper extremities were clear.  
There was no evidence of tinea versicolor.  There was one 
erythematous papule on the right upper arm.  The hands were 
clear.  The lower legs were also clear.  There was diffuse 
scaling of the soles and interdigital spaces.  There was 
lichenification of the scrotum.  The diagnoses were history 
of tinea versicolor, asymptomatic since the 1980s; chronic 
urticaria, still recurring at this time ; nonspecific 
dermatitis of the lower legs, still recurring at this time, 
tinea pedis; and lichen simplex chronicus of the scrotum.

After a review of the aforementioned evidence in the claim 
for an increased evaluation, the Board is of the opinion that 
the criteria for a rating greater than 10 percent for the 
veteran's skin rash have not been met.  The relevant medical 
evidence dated since April 1993 does not show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The Board recognizes that the condition 
appears to have undergone periods of exacerbation and 
remission.  Nevertheless, at no point was constant exudation 
or itching, extensive lesions, or marked disfigurement shown.  
Therefore, the criteria for the next higher, 30 percent, 
rating have not been met.  

We have considered the assignment of a higher evaluation in 
this case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as the service-connected skin rash, to 
include tinea versicolor, chronic urticaria, and non-specific 
dermatitis, does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).

B.  Hearing Loss

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that, during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet.App. 79 (1997) (per curiam order), holding 
that, even where certain new rating criteria became effective 
after the appellant filed his appeal with the Court, VA and 
the Court are required to apply the amendments to the extent 
that they are more favorable to the claimant than the earlier 
provisions.

Although a supplemental statement of the case was furnished 
to the veteran in September 1999, there is no indication that 
the RO discussed or applied the revised regulations.  Prior 
to reaching the analysis of this claim on the merits, the 
Board has considered whether or not the veteran would be 
prejudiced if the Board proceeded with appellate 
consideration of the claim without prior consideration of the 
new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his right ear hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.  Further, the Board 
finds that the revisions made to 38 C.F.R. § 4.86 pertained 
to only exceptional patterns of hearing loss, and that 
consideration of these newly developed criteria would by no 
means affect the outcome of the veteran's claim in this case.  
In sum, the Secretary has stated that 

[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an 
attempt to assure more equitable 
evaluations in a small number of veterans 
with unusual patterns of hearing 
impairment.

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process, in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the  claim, without any benefit to the veteran.  The Board 
further notes that the veteran has had ample opportunity to 
advance argument and evidence as to the limitations produced 
by his service-connected disability, and there is no 
prejudice in the Board reviewing his claim on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

Again, with respect to the actual application of the criteria 
used for evaluating hearing loss in this case, it is observed 
that the criteria make provision for a range of disability 
ratings, from noncompensable (zero percent) to 100 percent.  
This is based upon impairment of hearing as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold as measured by pure tone 
audiometry in the frequencies of 1000, 2000, 3000, and 4000 
hertz (Hz).  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. 
§ 4.85 and Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  When using Table VIa, this 
numeric designation of hearing impairment is based only on 
pure tone threshold average, and is applicable when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In 
either case, after obtaining the numeric designation of 
hearing impairment, reference is then made to Table VII to 
determine the actual disability percentage assigned in a 
particular case.  In this Table (Table VII) the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

In the present case, the veteran was originally awarded 
service connection for sensorineural hearing loss of the left 
ear in a December 1970 rating action.  This was based upon 
the conclusion that evidence of left ear hearing loss had 
been demonstrated in service, and upon a post-service 
examination.  Based upon the findings of a VA audiological 
evaluation conducted at that time, the veteran was assigned a 
noncompensable evaluation for his left ear hearing loss.  
This disability evaluation remained in effect up to the time 
of the veteran's present appeal.

A review of the records accumulated during the course of this 
appeal shows that they include VA medical records and reports 
of examinations conducted for VA purposes in 1993, 1996, 
1997, and 1999.  In this regard, when the veteran was 
examined for VA purposes in December 1993, audiometric 
testing reflected pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
55
35
LEFT
15
15
15
60
60

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 86 percent in the left ear.

After determining that the veteran's June 1973 reenlistment 
examination showed right ear hearing within normal limits, 
but that his October 1975 discharge examination revealed 
bilateral hearing loss, the RO granted service connection for 
hearing loss of the right ear in April 1994.  Considering the 
findings of the December 1993 audiology examination, a 
noncompensable evaluation for bilateral hearing loss was 
assigned.

The veteran filed a substantive appeal in December 1994.  He 
asserted that his hearing had been damaged during his 
military service.  Specifically, he said he sustained an ear 
concussion that resulted in bleeding.  He stated he had been 
fitted with a hearing aid in March 1993.

Medical records from the East Orange VAMC dated between 
December 1993 and July 1996 show that the veteran received 
evaluations and treatment for, but not limited to, skin 
problems and hearing loss.  The veteran was provided an 
audiological evaluation in May 1996.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
50
45
LEFT
15
10
10
65
65

Speech audiometry appeared to reveal speech recognition 
ability of 92 percent in the right ear and of 74 percent in 
the left ear.

The veteran was afforded a VA audiological examination in 
July 1997.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
50
45
LEFT
25
15
15
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

Another VA audiological examination was conducted in February 
1999.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
55
45
LEFT
20
15
25
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 78 percent in the left ear.  
The impression was, in the right ear, hearing was within the 
outer limits of normal through 2000 Hz, with a moderately 
severe to mild notch like sensorineural hearing loss for the 
frequencies 3000 Hz through 6000 Hz.  With respect to the 
left ear, hearing was within the outer limits of normal 
through 2000 Hz, with a moderately severe to moderate notch-
like sensorineural hearing loss of 3000 Hz through 6000 Hz.  
Periodic hearing evaluations and continued use of 
amplification (hearing aids) was recommended.

In applying the criteria used for evaluating hearing loss to 
the findings from the hearing evaluations set forth above, we 
observe that the most recent VA examination report from 
February 1999 revealed an average pure tone threshold of 34 
decibels in the right ear with speech discrimination ability 
of 84 percent and 44 in the left ear with speech 
discrimination ability of 78 percent.  This corresponds to 
level II hearing acuity in the right ear, and no worse than 
level III hearing acuity in the left ear.  The point of 
intersection on Table VII of the rating schedule for level 
III hearing in the worse ear, and level II hearing in the 
other ear, which is used to arrive at the percentage of 
disability for bilateral hearing loss, reflects that this 
does not warrant a compensable rating.  Accordingly, an 
increased disability rating for bilateral hearing loss is not 
warranted in this case.  

As above, we have considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
hearing loss does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  See Shipwash v. 
Brown, supra.

C.  Tinnitus

As previously set forth, VA has established disability 
ratings which are intended to compensate a veteran for 
average impairment in earning capacity due to service 
connected disability. 38 U.S.C.A. § 1155 (West 1991).  Under 
the applicable diagnostic criteria for evaluating tinnitus, a 
single 10 percent rating is the maximum evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260.  The veteran in this 
case is already receiving the maximum schedular evaluation 
under the applicable diagnostic criteria for tinnitus.  

A review of record shows that the veteran asserts that his 
tinnitus has increased in severity and frequency over the 
years.  At his February 1999 VA audiological examination, he 
reported that his tinnitus was constant in both ears.  He 
described a humming signal that changed in intensity at times 
and became quite loud.  He said his tinnitus interfered with 
his ability to hear conversations.  

In light of these assertions, the Board has again considered 
the assignment of a higher evaluation in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  A basis 
for an extra-schedular evaluation is not shown, however, as 
there is no evidence that the disability picture presented 
due to tinnitus would produce impairment of earning capacity 
beyond that reflected in the Rating Schedule or would affect 
earning capacity in ways not addressed in the schedule, such 
as by requiring frequent hospitalization or otherwise 
interfering with employment.

We acknowledge the disability that is present due to 
tinnitus, but see no contention, and no medical evidence, 
which would indicate a rating beyond that contemplated by the 
Rating Schedule.  Under such circumstances, further 
discussion of an extra-schedular rating is not necessary.  
See Shipwash v. Brown, supra.  Thus, in the absence of 
evidence of such factors as those noted above, the Board 
finds that a remand for compliance with the procedures for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet.App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet.App. 88, 
94-95 (1996).


ORDER

As the claim concerning service connection for signs and 
symptoms of the respiratory system, as a chronic disability 
resulting from an undiagnosed illness, is well grounded, the 
appeal is granted to this extent only, subject to the 
following remand directions of the Board.

Entitlement to an increased evaluation for a service-
connected skin rash, to include tinea versicolor, chronic 
urticaria, and non-specific dermatitis, is denied.

Entitlement to a compensable (increased) evaluation for 
service-connected bilateral hearing loss is denied.

Entitlement to an increased evaluation for service-connected 
tinnitus is denied.


REMAND

Because the claim of service connection for signs and 
symptoms of the respiratory system, claimed as a chronic 
disability resulting from an undiagnosed illness, is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

The Court has held that the duty to assist includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991)  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the veteran should be afforded a VA respiratory 
examination, to determine whether a clinical diagnosis can be 
ascribed to his symptoms of a chronic non-productive cough 
and wheezing and the nodular density seen in his right lower 
lung field.  The importance of the new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran, and he should be afforded an opportunity to 
cooperate with the request for a new examination.  However, 
the Board stresses to the veteran that, although VA has a 
duty to assist him with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).

Thus, the Board finds that additional development is 
considered necessary, and this case is Remanded to the RO for 
the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
medical care providers who have treated him, since 
his service separation, for any undiagnosed 
illness.  After securing the necessary releases, 
the RO should obtain these records and permanently 
associate them with the claims file.

2.  Any pertinent VA medical records documenting 
treatment of the veteran since November 1998, 
which have not already been associated with the 
claims file, should be obtained and made of 
record.  These should include any such records 
from the East Orange VAMC.

3.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
respiratory examination. The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder and a 
copy of this Remand must be made available to and 
be reviewed by the examiner prior to the 
examination.  All opinions expressed should be 
supported by reference to pertinent evidence.

a.  The examiner should note and detail all 
reported signs and symptoms of the respiratory 
system, to include a chronic cough and 
wheezing.  He or she should also comment on 
the nodular density seen in the veteran's 
right lower lung field on X-ray in December 
1993.  The examiner should provide details 
about the onset, frequency, duration, and 
severity of all complaints relating to the 
respiratory system and indicate what 
precipitates and what relieves them.

b.  The examiner should determine if there are 
any objective medical indications that the 
veteran is suffering from signs and symptoms 
of the respiratory system.

c.  The examiner should specifically determine 
whether the veteran's complaints of 
respiratory problems are attributable to any 
known diagnostic entity.  If not, the examiner 
should specifically state whether he/she is 
unable to ascribe a diagnosis to the veteran's 
respiratory problems to include the nodular 
density in his right lower lung field.  
Symptom-based "diagnoses," such as chronic 
cough and wheezing, are not considered as 
diagnosed conditions for compensation 
purposes.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Upon completion of the development requested 
by the Board and any other development deemed 
appropriate by the RO, the RO should again 
consider the veteran's claim.  If any action taken 
remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case (SSOC) concerning all 
evidence added to the record since the September 
1999 SSOC.  The SSOC should consider the 
aforementioned General Counsel opinion (VAOPGPREC 
4-99) and the regulations under 
38 C.F.R. § 3.317.  The veteran and his 
representative should be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



